DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 17 are amended in view of applicant’s response filed 6/30/2022.  Claims 4 and 11-16 are canceled.  Therefore, claims 1-3, 5-10 and 17-21 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2011/0111081(Chen), and further in view of Senkov et al. 2004/0089382 A2(Senkov).
Chen teaches a method of producing an aluminum alloy product, comprising process steps including continuous casting, preheating, homogenizing, hot rolling to final gauge, solutionizing, quenching, and aging[0064-0078], wherein cold rolling is an optional step[0079] and the hot rolling produces the final gauge[0078].  Chen further teaches that the aluminum alloy comprises ≤ 0.5 wt% Si, ≤ 0.5 wt% Fe, about 0.9-3 wt% Cu, ≤ about 0.4 wt% Mn, about 1-3 wt% Mg, ≤ about 0.4 wt% Cr, about 3-11 wt% Zn, ≤ about 0.3 wt% Ti, ≤ about 0.5 wt% Zr, remainder Al and inevitable impurities [0014-0022].
Regarding claims 1-3, 8-9, 17-18 and 20-21, Chen further teaches that the preheating step takes place at 420-460ºC and homogenizing step takes place at a temperature of less than 500ºC[0074].  Therefore, the preheating step and/or the homogenization step as taught by Chen reads on the claimed heating step to a temperature of no more than 500ºC.  
Additionally, the Al alloy composition of Chen, including impurities, significantly overlap the AA7xxx Al alloy.  Therefore, a prima face case of obviousness exists.  See MPEP 2144.05.  
Although Chen’s preheating step happens at a temperature lower than the casting temperature, which implies a cooling step upon exit from the continuous casting step, Chen does not explicitly teach the claimed cooling rate of 1-200ºC/s.
Senkov teaches a method of making a high strength Al alloy, wherein a Al-Zn-Mg alloy that undergoes continuous casting is cooled at a rate of not less than about 40ºC/s[0032].  Senkov further teaches that high cooling rate curing casting provides fine homogeneous microstructure[0039].
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the cooling rate of no less than about 40ºC/s as taught by Senkov into the cooling step of Chen in order to achieve fine homogeneous microstructure as taught by Senkov.  Additionally, the cooling rate as taught by Chen in view of Senkov overlap the claimed cooling rate of 1-200ºC/s.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Furthermore, since the method of Chen in view of Senkov comprises the significantly similar process steps and works on an Al alloy having significantly similar chemical composition, one of ordinary skill in the art would have expected that the process of Chen in view of Senkov to produce an Al alloy with significantly similar yield strength properties as claimed.
Regarding claims 5-7, the claimed cooling steps and coiling step would have been well within the skills of an ordinary artisan in order to store the Al alloy slab produced from the continuous casting process when further processing steps are not immediately followed.
Regarding claims 10 and 19, since the process of Chen comprises the same steps using an AA7xxx Al alloy that has a composition that is significantly similar to the claimed composition, one of ordinary skill in the art would have expected that the Al alloy produced by the process of Chen to have substantially similar properties such as its ability to not forming cracks having a length greater than about 8.0mm after the continuous casting and before hot rolling as claimed.  Additionally, Chen further teaches that Be can be added to the alloy composition to deter cracking[0057].
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
In the remarks, applicant argues that neither Chen nor Senkov teaches the amended yield strength of 400-650MPa. 
The examiner does not find applicant’s argument convincing because combined teaching of Chen and Senkov disclose a process comprising same process steps under significant similar conditions as claimed and working on an Al alloy having significantly similar compositions as claimed.  One of ordinary skill in the art would have expected that the process of Chen in view of Senkov to produce an Al alloy having significantly similar properties, including the claimed yield strength, absent persuasive evidence to the contrary.
Applicant further argues unexpected results of no cracks having a length greater than 8mm as the result of the claimed cooling rate.  
The examiner would like to remind the applicant that any objective evidence such as unexpected result must be factually supported by an appropriate affidavit or declaration to be of probative value.  See In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) and MPEP 716.01(c).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP  § 716.02(d) - §  716.02(e).  Since the proof of factual evidence regarding the claimed cool rate is lacking in applicant’s assertion of unexpected results, the examiner does not find the argument persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2008-76297 teaches that cooling rate after casting at 15ºC/s or more produces finer grains and improved mechanical properties such as strength and toughness.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733